Title: To Benjamin Franklin from Joseph Gardoqui & Sons, 19 January 1780
From: Joseph Gardoqui & fils
To: Franklin, Benjamin


Sir
Bilbao 19th. Jany 1780.
The two enclos’d letters & two more that we forward you under a blank covert have been deliver’d us this day by the Honble. John Adams whose agreable company we have since last saturday, so wish they may come safe to hand. Said Gentn. intends to sett out for Paris to morow. & In hopes of his reaching it soon after a prosperous journey beg leave to repeatt the tenders of our best services & subscrive respectfully Sir Your most obt. Servt.
Joseph Gardoqui & sons
Honble. Dr. B. Franklin
 Notation: Gardoqui Joseph & Sons. Bilbao Jany. 1780.